DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, per page 8, filed July 13, 2022, with respect to the title have been fully considered and are persuasive.  The objection of April 13, 2022 has been withdrawn. 	Applicant’s arguments, per page 9, filed July 13, 2022, with respect to claim 9 have been fully considered and are persuasive.  The objection of April 13, 2022 has been withdrawn. 
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.	Regarding Claim 1, applicant asserts that Ahn does not disclose the new limitation “wherein the first protrusion part is located at the same level as an insulating pattern at a lowermost portion of the stack structure.”  However, the amendment does not specify the level most be vertical therefore under broadest reasonable interpretation (BRI) the updated rejection discloses the SL1 is at the same horizontal level as ILD as shown below.  Similarly an updated rejection using Yoshimura also teaches the new limitations of claim 1.
Regarding Claim 13, the limitations of claim 14 were incorporated into claim 13 which are taught by Hada and using the BRI above the level limitation is taught as a horizontal level.
Status of the Claims
Claim 14 is canceled.  Claims 1-13, and 15-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2017/0162594).
Claim 1, Ahn discloses (Fig. 1)  a semiconductor device comprising: 	a stack structure (ILD/CP, interlayer dielectric layer/gate conductive patterns, Para [0017]) including conductive patterns (CP) and insulating patterns (ILD) which are alternately stacked (CP and ILD are alternately stacked); 	a source structure (SL, source structure, Para [0016]) including a first protrusion part (SL1/SLL, first source layer/lower source layer, Para [0024]) protruding toward the stack structure (at least SL1 protrudes toward ILD/CP); 	a channel structure (CH, channel layers, Para [0016]) penetrating the stack structure (CH penetrates ILD/CP), the channel structure being connected to the source structure (CH connected to SL); 	a first tunnel insulating layer  (TL1, first tunnel insulating pattern, Para [0033]) interposed between the channel structure and the stack structure (TL1 is between CH and ILD/CP); 		a first data storage layer (DS1/DS2, first data storage pattern/second data storage pattern, Para [0033]) interposed between the first tunnel insulating layer and the stack structure (DS1 is interposed between TL1 and ILD/CP); and 	a first blocking layer (BL1/BL2, first blocking insulating pattern/second blocking insulating pattern, Para [0033]) interposed between the first data storage layer and the stack structure (BL1 is interposed between DS1 and ILD/CP), wherein the first protrusion part is located at the same level as an insulating pattern at a lowermost portion of the stack structure (SL1 is located at a same level horizontally (I direction) as the lowermost portion of ILD) and is in contact with a bottom surface of the first tunnel insulating layer (SL1 is in contact with bottom surface of TL1), a bottom surface of the first data storage layer (SLL is in contact with bottom surface of DS2), and a sidewall of the first blocking layer (SLL is in contact with sidewall of BL2).	Claim 2, Ahn discloses (Fig. 1) the semiconductor device of claim 1, wherein a surface of the first protrusion part, which is in contact with the first tunnel insulating layer, the first data storage layer, and the first blocking layer, has a step shape (under broadest reasonable interpretation (BRI) surfaces of SL1 that contact DS1/TL1 combined with a side surface of SLL that contacts BL2 forms a step shape).	Claim 6, Ahn discloses (Fig. 1) the semiconductor device of claim 1, wherein the bottom surface of the first data storage layer is located at substantially the same level as the bottom surface of the first tunnel insulating layer (bottom surface of DS1 is at the same level as bottom surface of TL1).	Claim 7, Ahn discloses (Fig. 1) the semiconductor device of claim 1, wherein the first blocking layer (BL1/BL2) includes a first blocking part (BL1) surrounding the first data storage layer (BL1 surrounds DS1) and a second blocking part (BL2) surrounding the first protrusion part (BL2 surrounds middle portion of SLL), wherein a width of the second blocking part is smaller than that of the first blocking part (BL2 has a smaller width in III direction than BL1).	Claim 8, Ahn discloses (Fig. 1) the semiconductor device of claim 1, wherein a top surface of the source structure is in contact with a bottom surface of the first blocking layer (top surface of SL1 is in contact with bottom surface of BL1).	Claim 9, Ahn discloses (see annotated Fig. 1 below) the semiconductor device of claim 1, wherein the first protrusion part (SL1/SLL) includes a first part (1st portion of SL1 with same width as TL1) in contact with the bottom surface of the first tunnel insulating layer (1st is in contact with bottom surface of TL1) and located between the first data storage layer and the channel structure (under BRI 1st  is located between bottom surface of DS1 and side surface of CH), and a second part (SLL) in contact with the bottom surface of the first data storage layer (SLL is in contact with bottom surface of DS2) and a bottom surface of the first part (SLL is in contact with bottom surface of SL1) and located between the first blocking layer and the channel structure (portions of SLL are located laterally between given BL2 and adjacent CH).	
    PNG
    media_image1.png
    872
    877
    media_image1.png
    Greyscale
	
Claim 10, Ahn discloses (see annotated Fig. 1 above) the semiconductor device of claim 9, wherein the second part has a greater width than the first part (SLL has larger lateral width than 1st).	Claim 11, Ahn discloses (see annotated Fig. 1 above) the semiconductor device of claim 9, wherein a width of the first part is substantially the same as a width of the first tunnel insulating layer (lateral width of 1st is substantially the same as lateral width of TL1).	Claim(s) 13, 15- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hada (US 2018/0366486).
	Claim 13, Hada discloses (Fig. 14) a semiconductor device comprising: 	a source structure (112/38, source semiconductor layer/source strap structures, Para [0081]); 	a stack structure (32/46/215, insulating layers/conductive layers/upper etch stop dielectric layer, Para [0072], [0097]) including conductive patterns (46) and insulating patterns (32) which are alternately stacked (32 and 46 are alternately stacked); 	a channel structure (60, vertical semiconductor channel, Para [0102]) penetrating the stack structure (60 penetrates 32/46), the channel structure being connected to the source structure (60 connected to 112/38); and 	a first memory layer (50, memory film, Para [0102]) interposed between the channel structure and the stack structure (50 is interposed between 60 and 32/46), 	wherein the source structure (112/38) includes a first protrusion part (portion of 38 that vertically protrudes past 215 level, source strap, Para [0081], hereinafter “p1”) protruding between the first memory layer and the channel structure (under BRI p1 protrudes between bottom of 50 and bottom of 60), a first source layer (112, source semiconductor layer, Para [0102]), an etch stop layer (213, lower etch stop dielectric layer, Para [0038]) on the first source layer (213is on 112) and a second source layer (38, source strap structures, Para [0081]) on the etch stop layer (38 is on 213) and wherein the first protrusion part is located at the same level as an insulating pattern at a lowermost portion of the stack structure (38 is located at same horizontal level as lowermost portion 32 in stack) and has a stepped structure (38 has a stepped structure as seen in insert of Fig. 14).	Claim 15, Hada discloses (Fig. 14) the semiconductor device of claim 13, further comprising a second memory layer (250, memory material cap portion, Para [0078]) interposed between the channel structure and the first source layer (250 is interposed between 60 and 112).	Claim 16, Hada discloses (Fig. 14) the semiconductor device of claim 15, wherein the second source layer (38) includes a second protrusion part (lower portion of 38 creating a stepped shape, hereinafter “2nd”) protruding between the second memory layer and the channel structure (under BRI 2nd protrudes between top portion of 250 and sidewall of 60), wherein the second protrusion part has a stepped structure (2nd has left facing stepped portion).	Claim 17, Hada discloses (Fig. 14) the semiconductor device of claim 13, wherein the first protrusion part (p1) protrudes from a top surface (top surface of middle 38 under 215, hereinafter “top”) of the source structure (p1 protrudes from top of middle 38), wherein the top surface of the source structure is in contact with a bottom surface of the insulating pattern at the lowermost portion of the stack structure (top contacts bottom surface of 215 at lowermost portion of 32/46/215).	Claim 18, Hada discloses (Fig. 14) the semiconductor device of claim 13, wherein the first memory layer (50) includes a first tunnel insulating layer  (56, tunneling dielectric layer, Para [0078]) surrounding the channel structure (56 surrounds 60) and a first data storage layer (54, charge storage layer, Para [0078]) surrounding the first tunnel insulating layer (54 surrounds 56), wherein the first tunnel insulating layer includes oxide including nitrogen (56 can be silicon oxynitride, Para [0056]), and the first data storage layer includes a nitride (54 can be silicon nitride, Para [0064]).	Claim 19, Hada discloses (Fig. 14) the semiconductor device of claim 18, wherein the first memory layer (50) further includes a first blocking layer (52, blocking dielectric layer may be silicon oxide, Para [0061]) surrounding the first data storage layer (52 surrounds 54), wherein a concentration of nitrogen of the first tunnel insulating layer is higher than that of nitrogen of the first blocking layer (since 52 can be silicon oxide it would have no nitrogen and the nitrogen concentration of silicon oxynitride 56 would be higher).
	Claim 20, Hada discloses (Fig. 14) the semiconductor device of claim 13, wherein the first memory layer (50) includes a first tunnel insulating layer (56, tunneling dielectric layer, Para [0078]), a first data storage layer (54, charge storage layer, Para [0078]) surrounding the first tunnel insulating layer (54 surrounds 56), and a first blocking layer (52, blocking dielectric layer, Para [0078]) surrounding the first data storage layer (52 surrounds 54), 	wherein a bottom surface of the first tunnel insulating layer, a bottom surface of the first data storage layer, and a bottom surface of the first blocking layer are located at different levels (bottoms of 52/54/56 are at different levels as shown in the insert of Fig. 14).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura (US 2021/0020655).	Claim 1, Yoshimura discloses (Fig. 6) a semiconductor device comprising: 	a stack structure (43/34, insulating layers/conductive layers, Para [0062])  including conductive patterns (34) and insulating patterns (43) which are alternately stacked (43 and 34 are alternately stacked);	a source structure (31, conductive layer is source line, Para [0059]) including a first protrusion part (portion of 31 in the gap of 22-24 and on the left side contacting sidewall of 24, hereinafter “1st”) protruding toward the stack structure (1st protrudes toward 43/34); 	a channel structure (21, semiconductor layer, Para [0065]) penetrating the stack structure (21 penetrates 43/34), the channel structure being connected to the source structure (21 connected to 31); 	a first tunnel insulating layer (22, tunnel insulating film, Para [0065]) interposed between the channel structure and the stack structure (22 is interposed between 21 and 43/34); 		a first data storage layer (23, charge storage layer, Para [0073]) interposed between the first tunnel insulating layer and the stack structure (23 is interposed between 22 and 43/34); and 	a first blocking layer (24, block insulating film, Para [0082]) interposed between the first data storage layer and the stack structure (24 is interposed between 23 and 43/34), 		wherein the first protrusion part is located at the same level as an insulating pattern at a lowermost portion of the stack structure (1st is located at same horizontal level as lowermost 43 of stack) and is in contact with a bottom surface of the first tunnel insulating layer, a bottom surface of the first data storage layer, and a sidewall of the first blocking layer (1st is in contact with a bottom surface of 22 and 23 and a sidewall of 24).	Claim 3, Yoshimura discloses (Fig. 6) the semiconductor device of claim 1, wherein the bottom surface of the first tunnel insulating layer, the bottom surface of the first data storage layer, and a bottom surface of the first blocking layer are located at different levels (bottom surfaces of 22/23/24 are at different levels).	Claim 4, Yoshimura discloses (Fig. 6) the semiconductor device of claim 3, wherein the bottom surface of the first blocking layer is located at a level lower than a level of the bottom surface of the first tunnel insulating layer and a level of the bottom surface of the first data storage layer (bottom surface of 24 is at a level lower than bottom surface of 22 and bottom surface of 23).	Claim 5, Yoshimura discloses (Fig. 6) the semiconductor device of claim 4, wherein the bottom surface of the first data storage layer is located at a level lower than that of the bottom surface of the first tunnel insulating layer (bottom surface of 23 is at a level lower than the bottom surface of 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ahn (US 2017/0162594) in view of Lue (US 2016/0260733).	Claim 12, Ahn discloses the semiconductor device of claim 9.Ahn does not explicitly disclose  wherein a width of the first tunnel insulating layer is less than a width of the first blocking layer.	However, Lue discloses where a blocking layer has a greater thickness than a tunnel layer (tunnel 6055 can be 30 Angstroms and blocking layer 6056 can be 50 Angstroms, Para [0128] – [0130]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of thickness differences between tunneling and blocking layers (result effective at least insofar as the thicknesses affect the ability for each layer to function as a tunneling or blocking layer respectively, see Lue Para [0128], [0130]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819